DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments filed 1 February 2021 are sufficient to overcome the prior rejections of record.  The amendment’s raise an issue of matter introduced into the claims that are not found or supported in the disclosure.  Therefore, there is no art based rejection in the current office action, but the rejection is based on a lack of written description.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 21, 31, and 37 recite the limitation “wherein the plurality of vanes are oriented to swirl an incoming flow about the axis of the propulsive fan”.  In the instant disclosure there is no description stating or implying that the plurality of vanes swirls the incoming air flow about the axis of the propulsive fan.  There is discussion about the plurality of vanes creating a swirl that is to reduce the relative Mach number at the fan tips ([0006], [0029]).  But the discussion in the cited paragraphs only indicates that a swirl in the flow is happening, not the axis about which the swirl is happening, nor is there the suggestion that the swirl is happening about the axis of the fan.  In Applicant’s Remarks filed on 1 February 2021, Applicant draws a distinction about where the swirl created by the vanes is in comparison to the location of the swirl created by the vortex generators of the prior art.  Yet, Applicant’s drawings nor specification show nor teach the flow being swirled about the axis of the propulsive fan as claimed.  And given the teachings of the prior art of record, a person having ordinary skill in the art would not know that the instant invention was having the air swirl around the axis of the fan, but would consider the swirl axis to be focused around the blade tips, since that is what is taught in the prior art, and that is the location that is focused on in the instant specifications when the swirl is discussed.
Claims 22-30, 32-36, and 38-40 are also rejected due to their dependencies on one of the previously discussed claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/Examiner, Art Unit 3745          

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745